Name: The Schengen acquis - Decision of the Executive Committee of 23 June 1998 concerning the confidential nature of certain documents (SCH/Com-ex (98) 17)
 Type: Decision
 Subject Matter: information and information processing;  EU institutions and European civil service;  documentation;  economic geography;  international affairs
 Date Published: 2000-09-22

 Avis juridique important|41998D0017The Schengen acquis - Decision of the Executive Committee of 23 June 1998 concerning the confidential nature of certain documents (SCH/Com-ex (98) 17) Official Journal L 239 , 22/09/2000 P. 0137 - 0137DECISION OF THE EXECUTIVE COMMITTEEof 23 June 1998concerning the confidential nature of certain documents(SCH/Com-ex (98)17)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,HAS DECIDED AS FOLLOWS:Paragraph 2 of the Decision of 14 December 1993 (SCH/Com-ex (93)22 rev.) shall be replaced by the following paragraph: "The following documents shall remain confidential: Annexes 5, 9 and 10 to the Common Consular Instructions on Visas, the Common Manual, the Sirene Manual, and the three documents covered by the decision on narcotic drugs (tightening controls at external borders (SCH/Stup (92)45 latest version), controlled deliveries (SCH/Stup (92)46 latest version) and measures on combating the illicit exportation of drugs (SCH/Stup (92)72 latest version))."Ostend, 23 June 1998.The ChairmanL. Tobback